DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Dependent Claims 3 and 12 are indefinite as depending from indefinite base claims.
Regarding Claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “inhibits diffusive transport”, and the claim also recites “preferably having a viscosity of at least 1000 cP” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 
Claim 5 recites the limitation "the change in refractive index" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests “a change in refractive index”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loterie et al. (US 2020/0384682 A1, hereinafter “Loterie”).
Regarding Claim 1, Loterie discloses a method for producing a 3D object comprising computing a sequence of back-projections describing the 3D object to be formed from different orientation angle of the object, defining a sequence of patterns of light using the back-projections, and irradiating with each of the patterns of light at the respective corresponding orientation angle (Abstract). According to the defined sequence, a photoresponsive material is capable of altering its material phase, upon irradiation by light, thereby creating a three-dimensional distribution of alterations within the photoresponsive medium which physically reproduces the three-dimensional object, thereby creating the three-dimensional object (Abstract). Loterie discloses a projection unit (optical subsystems, 10) that generates controllable patterns of light (optical projections, 11), which are directed to a photoresponsive material (volume of photocurable Loterie discloses the composition comprises a prepolymer (monomer) and a photo-initiator that interacts with light to alter the material phase of the photoresponsive material ([0150]). Loterie discloses a similar technology which has an oxygen rich layer between the built part and the build window in which photo response is inhibited ([0005]), then goes on to disclose the system further comprises an oxygen concentration controlling means for controlling oxygen concentration in the photocurable composition (0076-0079), thus oxygen is a curing inhibitor. One of ordinary skill in the art would have been able to draw the inference that controlling the oxygen concentration in the photocurable composition would result in controlling the inhibition of the photocurable composition’s response to light, thus the response to light exposure would be non-linear.
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Loterie as discussed above. Loterie discloses the curing inhibitor is oxygen, as discussed above.
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by Loterie as discussed above. Loterie further discloses the photocurable composition may be trimethylolpropane triacrylate, an acrylate ([0157]), thus the curing inhibitor comprises oxygen and the monomer is an acrylate. 
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Loterie as discussed above. Loterie further discloses the photocurable composition comprises a dynamic viscosity between 1000 and 50000 cP ([0151]), thus the viscosity is suitable to control diffusive transport. 

Claim(s) 6-7, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loterie et al. (US 2020/0384682 A1, hereinafter “Loterie”).
Regarding Claim 6, Loterie discloses a method and composition for producing a 3D object comprising computing a sequence of back-projections describing the 3D object to be formed from different orientation angle of the object, defining a sequence of patterns of light (illumination energy) using the back-projections, and irradiating with each of the patterns of light (images of cured material) at the respective corresponding orientation angle (Abstract). According to the defined sequence, a photoresponsive material is capable of altering its material phase, upon irradiation by light, thereby creating a three-dimensional distribution of alterations within the photoresponsive medium (volume of resin) which physically reproduces the three-dimensional object, thereby creating the three-dimensional object (Abstract), thus a volumetric additive manufacturing process. Loterie discloses the composition comprises a prepolymer (photocurable resin prepolymer) and a photoinitiator that interacts with light to alter the material phase of the photoresponsive material ([0150]). Loterie discloses a similar technology which has an oxygen rich layer between the built part and the build window in which photo response is inhibited ([0005]), then goes on to disclose the system further comprises an oxygen concentration controlling means for controlling oxygen concentration in the photocurable composition (0076-0079), thus oxygen is a curing inhibitor. One of ordinary skill in the art would have been able to draw the inference that controlling the oxygen concentration in the photocurable composition would result in controlling the inhibition of the photocurable composition’s response to light, thus the response to light exposure would be non-linear.
Regarding Claim 7, the limitations of Claim 6 from which Claim 7 depends are disclosed by Loterie as discussed above. Loterie further discloses the photocurable prepolymer resin may be trimethylolpropane triacrylate, an acrylate ([0157]). 
Regarding Claims 10-11, the limitations of Claim 6 from which Claims 10-11 depend are disclosed by Loterie as discussed above. Loterie
Regarding Claim 12, the limitations of Claim 11 from which Claim 12 depends are disclosed by Loterie as discussed above. Loterie further discloses the resin prepolymer may be trimethylolpropane triacrylate, an acrylate ([0157]). 
Regarding Claim 13, the limitations of Claim 6 from which Claim 13 depends are disclosed by Loterie as discussed above. Loterie further discloses the photocurable resin comprises a dynamic viscosity between 1000 and 50000 cP ([0151]). 

Claim(s) 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loterie et al. (US 2020/0384682 A1, hereinafter “Loterie”).
Regarding Claim 14, Loterie discloses a method and composition for producing a 3D object comprising computing a sequence of back-projections describing the 3D object to be formed from different orientation angle of the object, defining a sequence of patterns of light using the back-projections, and irradiating with each of the patterns of light at the respective corresponding orientation angle (Abstract). According to the defined sequence, a photoresponsive material is capable of altering its material phase, upon irradiation by light, thereby creating a three-dimensional distribution of alterations within the photoresponsive medium which physically reproduces the three-dimensional object, thereby creating the three-dimensional object (Abstract), thus a volumetric additive manufacturing process. Loterie discloses the composition comprises a prepolymer (photocurable resin prepolymer) and a photoinitiator that interacts with light to alter the material phase of the photoresponsive material ([0150]). Loterie
Regarding Claim 15, the limitations of Claim 14 from which Claim 15 depends are disclosed by Loterie as discussed above. Loterie further discloses the photocurable resin prepolymer may be trimethylolpropane triacrylate, an acrylate ([0157]). 
Regarding Claim 18, the limitations of Claim 14 from which Claim 18 depends are disclosed by Loterie as discussed above. Loterie discloses the resin exhibits a non-linear curing response to illumination energy used in the volumetric additive manufacturing process, as discussed above.
Regarding Claim 19, the limitations of Claim 14 from which Claim 19 depends are disclosed by Loterie as discussed above. Loterie further discloses the resin prepolymer may be trimethylolpropane triacrylate, an acrylate ([0157]), thus the curing inhibitor comprises oxygen and the resin prepolymer is an acrylate. 
Regarding Claim 20, the limitations of Claim 14 from which Claim 20 depends are disclosed by Loterie as discussed above. Loterie further discloses the photocurable resin comprises a dynamic viscosity between 1000 and 50000 cP ([0151]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Loterie et al. (US 2020/0384682 A1, hereinafter “Loterie”) in view of Delrot et al. (US 2021/0379819 A1, hereinafter “Delrot”).
Regarding Claims 8-9, the limitations of Claim 6 from which Claims 8-9 depend are disclosed by Loterie as discussed above. Loterie discloses a photoinitiator, as discussed above. Loterie does not disclose a particular photoinitiator. 
In the same field of endeavor, volumetric additive manufacturing, Delrot discloses a photocurable resin pre-polymer comprising an acrylate ([0058]). Further disclosed is a particular photoinitiator, 2-Methyl-4'-(methylthio)-2-morpholinopropiophenone, known as Irgacure 907. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Loterie invention of a composition for volumetric additive manufacturing, as discussed above, with the Delrot teaching of using Irgacure 907 as the photoinitiator in the composition for volumetric additive manufacturing. One would be motivated to combine them by a desire to gain the benefit of knowing the name of a particular photoinitiator to use in the composition. Because Claim 9 depends from Claim 8, the disclosed photoinitiator Irgacure 907 necessarily must be a Norish Type I or Type II photoinitiator.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loterie et al. (US 2020/0384682 A1, hereinafter “Loterie”) in view of Delrot et al. (US 2021/0379819 A1, hereinafter “Delrot.
Regarding Claims 16-17, the limitations of Claim 14 from which Claims 16-17 depend are disclosed by Loterie as discussed above. Loterie discloses a photoinitiator, as discussed above. Loterie does not disclose a particular photoinitiator.
In the same field of endeavor, volumetric additive manufacturing, Delrot discloses a photocurable resin pre-polymer comprising an acrylate ([0058]). Further disclosed is a particular photoinitiator, 2-Methyl-4'-(methylthio)-2-morpholinopropiophenone, known as Irgacure 907. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Loterie invention of a composition for volumetric additive manufacturing, as discussed above, with the Delrot teaching of using Irgacure 907 as the photoinitiator in the composition for volumetric additive manufacturing. One would be motivated to combine them by a desire to gain the benefit of knowing the name of a particular photoinitiator to use in the composition. Because Claim 9 depends from Claim 8, the disclosed photoinitiator Irgacure 907 necessarily must be a Norish Type I or Type II photoinitiator.

Allowable Subject Matter
Claim 5 indicates subject matter allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743